because parole is an act of grace of the State and there is no cause of
                action when parole has been denied.      See NRS 213.10705; Niergarth v.
                Warden, 105 Nev. 26, 28, 768 P.2d 882, 883 (1989). Therefore, the district
                court did not err in denying this claim. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Pickering



                                                    Q10
                                                   Pdrra
                                                    „,

                                                            tuteiC--             J.
                                                   Saitta


                cc: Hon. Susan Johnson, District Judge
                     Lausteveion Delano Johnson
                     Attorney General/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A